Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9-13, 15-18 and 20-23 are allowed and remembered as claims 1-13. The original Claims 1-8,14,19 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 9, 
An electronic latch for a closure member of a motor vehicle comprising: a latch housing configured to be attached to the closure member; a latching mechanism disposed within the latch housing and configured to hold the closure member in a closed position; a latch actuator configured to drive the latching mechanism between a locked condition and an unlocked condition; a latch controller configured to provide a drive signal to the latch actuator to cause the latching mechanism to drive the latch actuator into one of the locked condition or the unlocked condition in response to a command signal; and a plurality of radar sensors in communication with the latch controller and each including at least one radar antenna configured to detect an object in a sensing zone, wherein the latch controller is configured to determine a position of the closure member relative to a body of the motor vehicle and selectively monitor a given one of the plurality of radar sensors depending upon the position of the closure member.
As per claim 13, 
A method of operating an electronic latch system, comprising: monitoring a sensing zone adjacent a motor vehicle by a radar sensor disposed within a closure member of the motor vehicle, wherein the radar sensor is one of a plurality of radar sensors disposed within the closure member; communicating a signal from the radar sensor to the latch controller disposed within the closure member, wherein communicating the signal from the radar sensor to the latch controller is performed using a direct communication path between the radar sensor and the latch controller and without being communicated via an intermediate controller, determining a position of the closure member relative to a body of the motor vehicle; controlling the radar sensor using a latch controller disposed within the closure member; and 3U.S.S.N. 16/373,692 Attorney Docket: 028925-00635/711325US Amendment and Response to Non-Final Office Action selectively monitoring a given one of the plurality of radar sensors depending upon the position of the closure member.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Patel et al. (US 2013/0104459) shows an electronic latch for a closure member of a motor vehicle comprising latch controller and proximity sensing module.  Woodington et al.  (US 2007/0152869) shows radar module including radar antenna.  
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 9 and 13, respectively, including: 
As per claim 9, 
a plurality of radar sensors in communication with the latch controller and each including at least one radar antenna configured to detect an object in a sensing zone, wherein the latch controller is configured to determine a position of the closure member relative to a body of the motor vehicle and selectively monitor a given one of the plurality of radar sensors depending upon the position of the closure member.
As per claim 13, 
the radar sensor is one of a plurality of radar sensors disposed within the closure member; communicating a signal from the radar sensor to the latch controller disposed within the closure member, wherein communicating the signal from the radar sensor to the latch controller is performed using a direct communication path between the radar sensor and the latch controller and without being communicated via an intermediate controller, determining a position of the closure member relative to a body of the motor vehicle; controlling the radar sensor using a latch controller disposed within the closure member; and 3U.S.S.N. 16/373,692 Attorney Docket: 028925-00635/711325US Amendment and Response to Non-Final Office Action selectively monitoring a given one of the plurality of radar sensors depending upon the position of the closure member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689